UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 15-6112


CLINTON D. COX,

                  Petitioner - Appellant,

          v.

TERRY O’BRIEN, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg.     Gina M. Groh,
District Judge. (3:14-cv-00021-GMG-RWT)


Submitted:   March 12, 2015                 Decided:   March 17, 2015


Before GREGORY, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton D. Cox, Appellant Pro Se.      Helen Campbell Altmeyer,
Assistant United States Attorney, Wheeling, West Virginia; Erin
K. Reisenweber, Assistant United States Attorney, Martinsburg,
West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Clinton D. Cox, a federal prisoner, appeals the district

court’s    order       accepting      the    recommendation           of    the   magistrate

judge     and    denying       relief       on       his   28    U.S.C.      § 2241     (2012)

petition.        We have reviewed the record and find no reversible

error.     Accordingly, although we grant leave to proceed in forma

pauperis,       we    affirm    for   the        reasons     stated     by    the     district

court.     Cox v. O’Brien, No. 3:14-cv-00021-GMG-RWT (N.D.W. Va.

Jan. 6, 2015).          We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this       court   and   argument          would      not   aid   the   decisional

process.

                                                                                      AFFIRMED




                                                 2